DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda et al. (US 2010/0267856) in view of Ono et al. (JP 2011-213514).  An English machine translation was used for citation.
Regarding claims 1-13 and 18:  Shinoda et al. (US ‘856) discloses two paste dental cement compositions [abstract; 0136], wherein Example 1 [0136-0147; Table 1, Ex. 1] contains Paste A and Paste B.  Paste A contains 20 parts D-2.6E (2,2-bis(4-methacryloyloxypolyethoxyphenyl)propane [0120]), 10 parts NPG (neopentyl glycol dimethacrylate [0121]), 10 parts Bis-GMA (2,2-bis[4-(3-methacryloyloxy)-2-hydroxypropoxyphenyl]propane [0122]), 10 parts MDP (10-methacryloyloxydecyl dihydrogenphosphate [0123]), 70 parts inorganic filler 1 (barium glass [0127]), 22.5 parts inorganic filler 2 (3-methacryloyloxypropyl trimethoxysilane treated colloidal silica powder {Aerosil OX50, 40 nm particle size [0129-0130]), 0.050 parts CQ (dl-camphorquinone [0131]), 1.0 parts BPO (benzoyl peroxide [0132])and 0.255 parts BHT [Table 1, Ex. 1 Paste A].  Paste B contains 30 parts D-2.6E, 200 parts NPG, 70 parts inorganic filler 1, 22.5 parts inorganic filler 2, 0.2 parts DEPT (N,N-di(2-hydroxyethyl)-p-toluidine [0133]), 0.15 parts DBB (n-butoxyethyl N,N-dimethylaminobenzoate ester [0134]) and 0.255 parts BHT [Table 1, Ex. 1 Paste B].  Shinoda et al. (US ‘856) discloses mixing Paste A and Paste B {corresponding to 20 parts MDP and 45 parts treated colloidal silica powder per 100 parts monomers (MDP, D-2.6E, NPG and Bis-GMA) in the first paste; 90 parts D-2.6E, NPG and Bis-GMA per 100 parts monomers (MDP, D-2.6E, NPG and Bis-GMA) in both pastes [0136-0137; Table 1, Ex. 1].  Shinoda et al. (US ‘856) discloses surface treating the filler [0058].
Shinoda et al. (US ‘856) does not disclose colloidal silica filler 2 also treated with a disilazane.  However, Ono et al. (JP ‘514) disclose colloidal silica particles [0001, 0003, 0005] et al. (US ‘856) and Ono et al. (JP ‘514) are analogous art because they are concerned with a similar technical difficulty, namely the preparation silica containing resins.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined colloidal silica particles treated with a silane coupling agent and an organosilazane (ex. 2:5 molar ratio of 3-methacryloyloxypropyl trimethoxysilane and hexamethyldisilazane), as taught by Ono et al. (JP ‘514) in the invention of Shinoda et al. (US ‘856), and would have been motivated to do so since Ono et al. (JP ‘514) suggests that such treated colloidal silica prevents aggregation and results in excellent handleability [0003, 0005-0006].
Regarding claims 14-15:  Shinoda et al. (US ‘856) discloses the polymerizable monomers contain a (meth)acryl group and/or (meth)acrylamide group [0036]; i.e. the bis(meth)acrylamide and/or the mono(meth)acrylamide derivative of NPG are anticipated.  If one of ordinary skill in the art is able to “at once envisage” the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be “at once envisaged.” One may look to the preferred embodiments to determine which compounds can be anticipated. In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962) [see MPEP 2131.02].
It would have been obvious to exchange the (meth)acrylamide derivate of NPG for NPG in Paste A (thereby affording 20 mass% in Paste A), as an express suggestion to substitute one In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) [see MPEP 2144.06].
Note methacrylamide derivatives of NPG:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 and/or
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
Regarding claims 16-17:  Shinoda et al. (US ‘856) discloses monofunctional monomers, such as 2-hydroxyethyl methacrylate [0042].
Shinoda et al. (US ‘856) does not specifically disclose Ex. 1 containing 2-hydroxyethyl methacrylate.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included 2-hydroxyethyl methacrylate based on the invention of Shinoda et al. (US ‘856), and would have been motivated to do so since Shinoda et al. (US ‘856) suggests that the composition can contain monofunctional monomers, such as 2-hydroxyethyl methacrylate [0042].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].

Response to Arguments
Applicant's arguments filed 1/14/21 have been fully considered but they are not persuasive. The rejection of claims based upon Shinoda et al. (US 2010/0267856) in view of Ono et al. (JP 2011-213514) is maintained.
et al. (US ‘856) was relied on for disclosing two paste dental cement compositions [abstract; 0136], wherein Example 1 [0136-0147; Table 1, Ex. 1] Paste A contains 20 parts D-2.6E, 10 parts NPG, 10 parts Bis-GMA, 10 parts MDP, 70 parts inorganic filler 1, 22.5 parts inorganic filler 2 (3-methacryloyloxypropyl trimethoxysilane treated colloidal silica powder {Aerosil OX50, 40 nm particle size [0129-0130]), 0.050 parts CQ, 1.0 parts BPO and 0.255 parts BHT [Table 1, Ex. 1 Paste A].  Paste B contains 30 parts D-2.6E, 200 parts NPG, 70 parts inorganic filler 1, 22.5 parts inorganic filler 2, 0.2 parts DEPT, 0.15 parts DBB and 0.255 parts BHT [Table 1, Ex. 1 Paste B].  Shinoda et al. (US ‘856) discloses mixing Paste A and Paste B {corresponding to 20 parts MDP and 45 parts treated colloidal silica powder per 100 parts monomers (MDP, D-2.6E, NPG and Bis-GMA) in the first paste; 90 parts D-2.6E, NPG and Bis-GMA per 100 parts monomers (MDP, D-2.6E, NPG and Bis-GMA) in both pastes [0136-0137; Table 1, Ex. 1].  Shinoda et al. (US ‘856) discloses surface treating the filler [0058].
Ono et al. (JP ‘514) was relied on for disclosing colloidal silica particles [0001, 0003, 0005] treated with a silane coupling agent and an organosilazane [0010, 0035], wherein Ex. 4 [0064] surface treats colloidal silica with 3-methacryloyloxypropyl trimethoxysilane and subsequently treats the silanated particles with hexamethyldisilazane (2:5 molar ratio) [Ex. 4; 0064].  Ono et al. (JP ‘514) suggests that such treated colloidal silica prevents aggregation and results in excellent handleability [0003, 0005-0006].
In response to applicant's argument that Ono et al. (JP ‘514) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Ono et al. (JP ‘514) discloses .
In response to applicant's argument that the inventive dental cement shows excellent storage stability, undergoing little change in paste properties during long term storage, and having a small solidification risk during long term storage, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
While Examples 1-16 listed in Tables 1-2 appear to provide unexpected results over Comparative Example 6 {i.e. without an organosilizane (B)}, however, examples 1-16 employed in Tables 1-2 represent specific compositions and are not commensurate in scope with the breadth of compositions included in claim 1.  It is unclear if the specific Pastes A and B in Examples 1-16 provide the unexpected results, or if any combination and amount of compounds (a), (b), (c-1), (d), (c-2), (e), silane coupling agent (A) and organosilizane (B) yield comparable results.  
As the data obtained from Examples 1-16 listed in Tables 1-2 was obtained from compositions of narrower scope than the broad genus of claim 1, it is not possible for the examiner to conclude the data from Tables 1-2 represent unexpected results over the prior art of record [see also MPEP 716.01(c), 716.02(d), 2145; In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972); In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972)].
In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) [see MPEP 716.02(d)].  See also In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972).  
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) [See MPEP 716.02(d)].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767